
	
		II
		110th CONGRESS
		2d Session
		S. 3709
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2008
			Mr. Reid (for himself
			 and Mr. Harkin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Farm Security and Rural Investment Act of
		  2002 to expand the Rural Energy for America Program to include schools in rural
		  areas.
	
	
		1.Rural Energy for America
			 Program
			(a)In
			 generalSection 9007 of the Farm Security and Rural Investment
			 Act of 2002 (7 U.S.C. 8107) is amended—
				(1)by striking
			 and rural small businesses each place it appears and inserting
			 , rural small businesses, and rural schools; and
				(2)in subsection
			 (b)(6) and (c)(3)(A), by striking or rural small business each
			 place it appears and insert , rural small business, or rural
			 school.
				(b)Definition of
			 rural schoolSection 9007(a) of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8107(a) is amended—
				(1)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and
			 indenting appropriately; and
				(2)by striking
			 The Secretary and inserting the following:
					
						(1)Definition of
				rural schoolIn this section, the term rural school
				means a school in a rural area (as defined in section 343(a) of the
				Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a))).
						(2)EstablishmentThe
				Secretary
						.
				(c)Mandatory
			 fundingSection 9007(g)(1) of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8107(g)(1) is amended—
				(1)by redesignating
			 subparagraphs (A) through (D) as clauses (i) through (iv), respectively, and
			 indenting appropriately;
				(2)by striking
			 Of the funds and inserting the following:
					
						(A)In
				generalOf the funds
						;
				and
				(3)by adding at the
			 end the following:
					
						(B)Funding for
				rural schoolsIn addition to amounts made available under
				subparagraph (A), of the funds of the Commodity Credit Corporation, the
				Secretary shall use to provide assistance to rural schools under this section,
				$20,000,000 for each of fiscal years 2009 through 2013, to remain available
				until
				expended.
						.
				
